                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



VICTOR P. KEARNEY,

               Appellant,

       vs.                                                   Civ. No. 18-544 RB/KK

OFFICIAL COMMITTEE OF
UNSECURED CREDITORS,

               Appellee.



         ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                    AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition by United States Magistrate Judge Kirtan Khalsa, filed September 28, 2018. (Doc. 6.)

The parties had until October 12, 2018, to file any objections. (Id.) The parties have not filed any

objections. The failure to make timely objections to the Magistrate Judge’s Proposed Findings

and Recommended Disposition waives appellate review of both factual and legal questions.

United States v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 6) are adopted.

       IT IS FURTHER ORDERED that Appellant’s Notice of Appeal (Doc. 1) is DISMISSED

for lack of prosecution.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE
